Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 10/5/2021 was received and considered.
Claims 1, 3-8 and 10-22 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark R. Berger, Reg. No. 62,556, on 11/23/2021.
The application has been amended as follows: 
Please REPLACE ALL CLAIMS with those in the attached Office Action Appendix.

Allowable Subject Matter
Claims 1, 3-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks (10/05/2021) with respect to the rejections under 35 U.S.C. §112 are persuasive.  The rejections are withdrawn.
Applicant’s remarks (10/05/2021) with respect to the rejections under 35 U.S.C. §103 in view of Kamijoh and Thekadath are persuasive.  The rejections are withdrawn.
Further, with respect to the amended claims, the Examiner notes:
Mondello was previously-cited for teaching encrypting communications with a public key. 
US 10542087 B1 to Chopra et al. is cited for teaching assigning, via an intermediary, data/transactions to a category and retrieving the stored data via a category (Figs. 4A, 5B-5C, col. 4, col. 13).
“Secure Information Caching on the Web” by Hsiao et al. is cited for teaching a content delivery network, including finding content (the content stored at network devices) at a gateway via assigned categories (§2.1) and sending encrypted data to the network devices identifying the requested object, including using public key encryption (§4.3).
US 20200294100 A1 to Yang is cited for teaching assigning blockchain transactions to a category.
US 20160210470 A1 to Rozenberg et al. is cited for teaching database tables mapping record identifiers to categories.
US 20120047164 A1 to Saadat is cited for teaching recording data in a distributed data store and retrieving category statistics based on the number of matches to a query.

However, the prior art fails to teach, alone or in a reasonable combination, the amended claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
January 3, 2022